Citation Nr: 1602179	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen service connection for a left knee disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an upper respiratory disability.    

4.  Entitlement to service connection for left hand degenerative arthritis, claimed as secondary to a service-connected left finger disability. 



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions of the RO in Montgomery, Alabama, which, in pertinent part, in March 2009 denied service connection for tinnitus, an upper respiratory disability, and a left knee disability, and a June 2009 rating decision, which, in pertinent part, denied service connection for a left hand disability. 

At the outset, the Board notes that in previous decisions the left knee issue on appeal was styled as service connection for degenerative arthritis left knee as secondary to gunshot wound left knee.  See September 2014 Supplemental Statement of the Case.  It appears as though the RO has previously construed the Veteran's request to reopen the direct service connection theory as a new issue based on secondary service connection.  After a thorough review of the record and procedural history, the Board finds the proper issue is whether new and material evidence has been received to reopen service connection for a left knee disability, and if so, whether service connection is warranted.  There is no prejudice to the Veteran in reopening a prior final decision as doing so is potentially more favorable to the Veteran. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 

The issues of service connection for a left hand disability, left knee disability, and an upper respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1.  The Veteran currently has a disability of tinnitus.   

2.  The Veteran was exposed to acoustic trauma during service, including during combat.

3.  The Veteran has experienced continuous symptoms of tinnitus since service separation.  

4.  A December 1968 rating decision denied service connection for a left knee disability, effectively finding that there was no current diagnosis.  

5.  The Veteran did not appeal the December 1968 rating decision after being notified of his appellant right, and no additional evidence was received within one year of the decision.  

6.  New evidence received since the December 1968 rating decision relates to an unestablished fact of currently diagnosed arthritis that is necessary to substantiate a claim for service connection for a knee disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The December 1968 rating decision denying service connection for a left knee disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the December 1968 rating decision is new and material to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting service connection as it relates to tinnitus, the issue is substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's currently diagnosed tinnitus is a "chronic disease" listed under
 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., SNHL), become manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for tinnitus resulting from in-service noise exposure.  Initially, the Board finds that the Veteran has a current disability of tinnitus.  An October 2008 VA audiometric examination report conveys the Veteran was diagnosed with tinnitus, therefore the current disability of tinnitus is established.  
 
The Board also finds the Veteran was exposed to loud noise (acoustic trauma) while in service, including during combat.  DD Form 214 shows a Combat Infantryman Badge and a Purple Heart.  The Veteran has reported various loud noise exposures during service, including during combat, namely artillery, mortars, grenades, aircraft engines, and tanks.  See October 2008 VA audiometric examination report.  As such, the Board finds that the Veteran had combat service; therefore, the 
in-service injury presumption afforded combat veterans under 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable in this case to demonstrate acoustic trauma during service.  For these reasons, the Board finds that the Veteran was exposed to acoustic trauma during service.  

After a review of the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  In a May 2009 notice of disagreement, the Veteran stated that tinnitus was proximately due to service.  During the October 2008 VA audiometric examination, the Veteran reported experiencing "radio squelch" sounding tinnitus over the past twenty-five years.  An April 2011 substantive appeal (on a VA Form 9), the Veteran asserted that tinnitus began in service due to mortars, grenades, and artillery fire. 
Although the Veteran was not specifically diagnosed with a tinnitus disability during service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued to worsen since separation.

While the October 2008 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, the examiner relied on the lack of complaints of tinnitus.  The Veteran has asserted, in the May 2009 notice of disagreement and elsewhere, that his tinnitus originated during active service and has continued to the present.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's statements are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Reopening Service Connection for Left Knee Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

A December 1968 RO rating decision denied service connection for a left knee disability on the basis that there was no evidence of a current left knee disability.  As no notice of disagreement or new and material evidence was received within one year, the December 1968 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the December 1968 rating decision denying service connection for a left knee disability, a July 2009 private treatment letter reflects currently diagnosed left knee arthritis.  Such evidence relates to an unestablished fact of a possible current diagnosis of arthritis and could reasonably substantiate the issue of service connection for a left knee disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for tinnitus is granted.  

New and material evidence having been received, the appeal to reopen service connection for a left knee disability is granted.  


REMAND

Service Connection for Upper Respiratory Disability 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App, 439,
 448 (1995). 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agent, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. § 3.307, 3.309(e), 3.313 (2015).  Emphysema and COPD are not disabilities subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).   

Throughout the course of this appeal, the Veteran has contended that the current upper respiratory disability was caused by active service.  A May 1966 service treatment record notes that the Veteran was treated for an upper respiratory infection.  In a May 2009 notice of disagreement, the Veteran contended that an upper respiratory disability was due to exposure to herbicides, including Agent Orange, while in service.  As part of January 2014 VA examination, the Veteran was diagnosed with emphysema and chronic obstructive pulmonary disease (COPD); however, no opinion was offered as to whether the emphysema and COPD were related to service, and the VA examiner failed to provide an opinion as to whether exposure to herbicides, including Agent Orange, directly caused the currently diagnosed emphysema and/or COPD.  As such, a new examination would assist the Board in its determination as to whether the upper respiratory disability is entitled to service connection.  A remand is necessary to obtain the necessary direct service connection opinion.



Service Connection for Left Knee Disability 

The Veteran has also asserted entitlement to service connection for a left knee disability.  Specifically, the Veteran contends the same gunshot during service injured both the service-connected left finger and the non-service-connected left knee.  See April 2014 VA Form 9.  Since service separation in June 1967, the evidence of record reflects the Veteran has consistently contended that a left knee injury was incurred in service as proximately due to a gunshot wound to the left knee.  A July 2008 VA examination report reflects "gunshot wound injury...left knee recovered from GSW."  A July 2009 private treatment letter reflects a "soft tissue" injury to the left knee due to "a gunshot wound" to the "left knee while serving in Vietnam."  While the Veteran's service-connected left finger disability has been attributed to the in-service gunshot wound, service treatment records appear to be silent as to any gunshot wound.  Given the Veteran's contentions of a left knee injury as related to the same in-service injury as the service-connected left finger, a July 2009 private treatment letter reflecting currently diagnosed left knee arthritis, and consistent reports of left knee pain since service, a new VA examination would assist in determining the etiology of any left knee disability, to include gunshot fragments, if any.  

Service Connection for a Left Hand Disability

The Veteran contends generally that currently diagnosed left hand degenerative arthritis is due to the service-connected left finger disability.  See August 2008 Notice of Disagreement.  A May 2009 VA examination was conducted to evaluate the Veteran's complaints of hand pains.  At the conclusion of the examination, the diagnosis was mild degenerative arthritis; however, no opinion was rendered as to whether the degenerative arthritis was related to service-connected left finger disability.  A July 2009 private treatment letter reflects "traumatic degeneration of the left second metacarpal joint."  A new examination would assist the Board in its determination as to whether the left hand disability is related to the 
service-connected left finger disability.  As such, a remand is necessary to obtain the necessary secondary service connection opinion.

Accordingly, the issues of service connection for an upper respiratory disability, a left knee disability, a left hand disability are REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to an upper respiratory disability, left knee disability, and/or left hand disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

2. Ask the Veteran to complete and return a VA Form
21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the upper respiratory disability, left knee disability, and/or left hand disability.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3. Schedule the appropriate VA examination in order to
assist in determining the nature and etiology of the upper respiratory disability, left knee disability, and left hand disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(A)   Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed emphysema had its onset during a period of active service, including as due to herbicide exposure and/or the upper respiratory infection that occurred during service (as noted in the May 1966 treatment records).  The VA examiner should specifically address whether exposure to herbicides, including Agent Orange, and/or a respiratory infection in service directly caused the currently diagnosed emphysema. 

(B)   Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed COPD had its onset during a period of active service, including as due to herbicide exposure and/or the upper respiratory infection that occurred during service (as noted in the May 1966 treatment records).  The VA examiner should specifically address whether exposure to herbicides, including Agent Orange, and/or a respiratory infection in service directly caused the currently diagnosed COPD.  

(C)   What are the current disability(ies) (by medical
diagnosis) of the left knee?  Please specifically address whether there are gunshot fragments present in the left knee.  

(D)   For each diagnosed disability of the left knee, is it 
consistent with gunshot fragments/injury in the left knee? 
(E)   Is it as likely as not (i.e., probability of 50 percent or
more) that a left hand disability, to include arthritis, is causally or etiologically related to service?  In rendering the opinion the VA examiner should address the Veteran's contentions that symptoms began in service. 

(F)   Is it as likely as not (i.e., probability of 50 percent or 
more) that a left hand disability, to include degenerative arthritis, was caused by the service-connected left finger disability?

(G)   Is it as likely as not (i.e., probability of 50 percent or
more) that a left hand disability, to include left hand degenerative arthritis, was aggravated by (that is, permanently worsened in severity beyond a normal progression) the service-connected left finger disability?
 
In rendering secondary service connection opinions, if it is the examiner's opinion that there is aggravation of the currently diagnosed left hand degenerative arthritis (or any other left hand disability), he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.
 
4. Then readjudicate the issues of entitlement to service 
connection for an upper respiratory disability, a left knee disability, and a left hand disability, including as secondary to the service-connected left finger disability.  
If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


